DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-14 are pending and presented for examination.

Response to Arguments
Applicant’s arguments, see amendment, filed 10/20/2021, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Tseng has been removed as prior art according to applicant’s statement of common ownership. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (U.S. PGPUB No. 2009/0269513) in view of Konovalov et al. (“Photoaligned Vertical Aligned Nematic Mode in Liquid Crystals”).

I.	Regarding claims 1-8 and 10-12, Nishiyama teaches a method for preparing an alignment layer for a liquid crystal device (0001) comprising: preparing an alignment mixture comprising an azo compound photo-aligned material (abstract), a polymerizable monomer (0067), a photoinitiator (0107) and DMF as an organic solvent (0081); coating, potentially by spin-coating (0088), the alignment material onto a substrate, such as polycarbonate (0088) and irradiating the coated substrate with linearly polarized (0091) UV light (0102) and/or UV light at an oblique angle in the range of 10-80° relative to the normal of the substrate (0092). Nishiyama teaches the wavelength of light used being 365 nm (0172), and the light source being a mercury lamp prima facie evidence of obviousness). Nishiyama also teaches a soft baking step prior to irradiation at a temperature of 100 °C for 1 min (0171). Nishiyama fails to teach the alignment layer being for a vertically aligned liquid crystal device, where the mixture comprises a polymeric vertical alignment material.	
However, Konovalov teaches a vertically aligned layer for a liquid crystal device comprising an azo compound in combination with a polyimide polymeric vertical alignment material (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a polyimide vertical alignment material in Nishiyama’s composition to provide a layer for a vertically aligned liquid crystal device. One would have been motivated to make this modification as Konovalov teaches that the combination of the components yields a perfect electro-optical performance of liquid crystal (abstract).
	
II.	Regarding claim 9, Nishiyama in view of Konovalov teach all the limitations of claim 8, including the hard baking being at a temperature overlapping the claimed range (see above). Nishiyama in view of Konovalov fail to explicitly teach the time period for heating as claimed. However, the length of time for heating is a result-effective variable that will alter the solvent resistance and heat resistance of the resulting product (see Nishiyama at 0143). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed time range of 20 minutes to 2 hours through process optimization, since it has been held that where the general conditions of a claim are In re Boesch, 205 USPQ 215 (CCPA 1980).   

2.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama in view of Konovalov as applied to claim 1 above, and further in view of Leidig et al. (U.S. PGPUB No. 2004/0008310).

	Regarding claim 13, Nishiyama in view of Konovalov teach all the limitations of claim 1, but fail to teach using a plurality of light sources each configured to transmit light at an angle different than an angle of a surface normal to a plane of the substrate.
However, Leidig teaches a process for irradiating a liquid crystal alignment layer (abstract) wherein the light is UV light (abstract) and is provided from a plurality of light sources (see Leidig at claim 4) to the substrate. Leidig further teaches that the light is linearly polarized (0058) and provided at oblique angles in a range of 10°-70° which is different than an angle of a surface normal to a plane of the substrate (0016). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Nishiyama in view of Konovalov’s polarized light as linearly polarized light from a plurality of light sources to the alignment layer at different oblique angles as disclosed by Leidig. One would have been motivated to make this modification as Leidig teaches that there irradiation process/system provides radiation with a uniform exposure and a highly uniform direction of polarization (0048).

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama in view of Konovalov as applied to claim 1 above, and further in view of Bury et al. (U.S. PGPUB No. 2010/0266814).

	Regarding claim 14, Nishiyama in view of Konovalov teach all the limitations of claim 1, but fail to teach the inclusion of a viscosity modifier in the mixture. However, Bury teaches the inclusion of a viscosity modifier (0225) in an alignment composition (abstract) for application by printing (0253). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a viscosity modifier as disclosed by Bury in Nishiyama in view of Konovalov’s mixture. One would have been motivated to make this modification to allow for greater control over the viscosity of the mixture to optimize for the specific coating application desired.

Conclusion
	Claims 1-14 are pending.
	Claims 1-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
January 7, 2022Primary Examiner, Art Unit 1759